FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                 U N I T E D S T A T E S C O U R T O F A P P E A L S June 1, 2016
                                                               Elisabeth A. Shumaker
                        FOR THE TENTH CIRCUIT                      Clerk of Court
                     _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                   No. 15-5108
                                           (D.C. No. 4:97-CR-00053-JHP-2)
DERRICK EUGENE KIRTMAN,                              (N.D. Okla.)

      Defendant - Appellant.
                  _________________________________

                        ORDER AND JUDGMENT*
                     _________________________________

Before L U C E R O , M A T H E S O N , and B A C H A R A C H , Circuit Judges.
                     _________________________________


      In 1997, Mr. Derrick Eugene Kirtman was convicted of conspiracy

to distribute crack cocaine and/or to possess crack cocaine with intent to

distribute. See 21 U.S.C. §§ 841,846. The initial sentence was life

imprisonment, but the sentence was later reduced to 456 months.

      After failing in numerous efforts to vacate the conviction or reduce

the sentence, Mr. Kirtman filed a motion for a sentence reduction under


*
     We conclude that oral argument would not materially aid our
consideration of the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R.
34.1(G). Thus, we have decided the appeal based on the briefs.

     Our order and judgment does not constitute binding precedent
except under the doctrines of law of the case, res judicata, and collateral
estoppel. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
18 U.S.C. § 3582(c)(2). In this motion, he argued that the sentence

should be reduced because of an amendment to the U.S. Sentencing

Guidelines (Amendment 782). The district court concluded that Mr.

Kirtman was eligible for relief but declined to modify the sentence,

finding that Mr. Kirtman had beaten an unindicted coconspirator and

raped an uninvolved associate. He appeals.

     Mr. Kirtman’s counsel regards all possible appeal points as

frivolous and has filed an Anders brief, reflecting counsel’s

conscientious examination of the case, identifying potentially

appealable issues notwithstanding his belief that the appeal would be

frivolous, and seeking leave to withdraw. Anders v. California, 386 U.S.
738, 744 (1967). Dissatisfied with counsel’s brief, Mr. Kirtman has filed

his own pro se brief, asking us to appoint new counsel. We grant

counsel’s request for leave to withdraw, decline to appoint a new

attorney for Mr. Kirtman, and dismiss the appeal.

     Mr. Kirtman’s counsel has identified six potential issues:

     1.    The district court should have granted the motion to modify
           the sentence.

     2.    The district court made factual errors in denying the motion
           to modify the sentence.

     3.    The district court should have found actual innocence.




                                     2
      4.    The district court should have granted leave to file a
            successive motion to vacate the sentence under 28 U.S.C.
            § 2255.

      5.    The district court should have amended the presentence report
            to delete reference to the rape.

      6.    The district court should have reduced the sentence to 210
            months.

For the reasons stated by defense counsel, all of these potential appeal

points would be frivolous.

      In his pro se brief, Mr. Kirtman argues that (1) his counsel lied

about meeting with Mr. Kirtman and summarizing the information

gleaned from the grand jury transcript and (2) “[n]owhere in the court

proceeding did the Police Department submit the evidence of the amount

of drugs Mr. Kirtman was charged with.” Kirtman Pro Se Br. at 6-7.

These arguments do not support Mr. Kirtman’s request for new counsel or

reversal.

      Even if Mr. Kirtman is correct about the lack of communication

with counsel, we must determine whether the record reflects any non-

frivolous appeal points. Counsel has not identified any, and Mr.

Kirtman’s only appeal point is difficult to understand. He claims that the

police department did not submit evidence of the drug quantity “in the

court proceeding.” Id. at 7. We are uncertain whether Mr. Kirtman is

referring to the grand jury’s proceedings or to the district court’s

                                       3
proceedings on the motion to modify the sentence. Either way, Mr.

Kirtman’s contention would not support reversal because § 3582(c)(2)

cannot be used to collaterally attack the original sentence. United States

v. Smartt, 129 F.3d 539, 543 (10th Cir. 1997).

     Like Mr. Kirtman’s counsel, we have examined the appellate record

and conclude that any potential appeal points would be frivolous.

Accordingly, we decline to appoint new counsel for Mr. Kirtman,

authorize withdrawal of his present counsel, and dismiss the appeal.



                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                      4